      Case: 1:21-cv-00606 Document #: 5 Filed: 03/04/21 Page 1 of 2 PageID #:183
1:21-cv-00606
                                                                FIL/2E0D
                                                                       21
                                                                                         CRL
                                                                    3/4
                                                                            . BRUTO    N
                                                                  THOMA.SDG
                                                                          IS T R IC T COURT
                                                               CLERK, U.S
Case: 1:21-cv-00606 Document #: 5 Filed: 03/04/21 Page 2 of 2 PageID #:184
